Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scheller on 05/17/2022.
The application has been amended as follows: 
In claim 21, line 14, after the limitation “the first end”, delete “is oriented along” and substitute by “forms”;
In claim 21, line 15, after the limitation “the second end”, delete “is oriented along” and substitute by “forms”;
In claim 25, line 12, after the limitation “the first end”, delete “is oriented along” and substitute by “forms”;
In claim 25, line 13, after the limitation “the second end”, delete “is oriented along” and substitute by “forms”.

Claims 21-29 are allowed over the arts of record.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior arts of record, alone or in combination, and in conjunction with other recited limitations, discloses a method of manufacturing a tubular braided structure for a braided footwear upper, wherein upon removal of the at least a portion of the at least one draw yarn from the tubular braided structure, the first end forms a top center of the braided footwear upper, and the second end forms a bottom center of the braided footwear upper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732